internal_revenue_service department of the treasury index number washington dc refer reply to cc dom it a 06-plr-1 ate jul legend taxpayer iso owners state a district a state b exhibit a transmission area plr-105859-99 iso agreement dear sir this is in response to your request dated date as supplemented by letter dated date fora private_letter_ruling that the proposed transaction constitutes a management_contract for federal_income_tax purposes the facts as represented are set forth below taxpayer is a taxable rural electric cooperative with its principal_place_of_business in state a taxpayer uses the accrual_method of accounting and employs the calendar_year as its tax_year taxpayer is under the audit jurisdiction of district a taxpayer generates and transmits electricity at wholesale through its electric transmission system according to the taxpayer the electric industry is undergoing structural changes as a result of deregulation one change involves the formation of independent systems operators to manage the nation’s electrical transmission assets the federal energy regulatory commission ferc in order no promoting wholesale competition through open-access non-discriminatory transmission services by public_utilities recovery_of stranded costs fed reg big_number date order determined that the transfer by the generators of electric power of control of but not ownership to their electric transmission assets to independent system operators would further deregulation and competition in the electric generation industry by unbundling the generation and transmission of power the goal of order is to vest control of large segments of the nation’s electric transmission assets in a small number of independent authorities the effect of this would be to increase the availability of electrical transmission services on a nondiscriminatory basis over broad regions at non-pancaked rates ie payment of a single charge for the transmission of electricity over a broad region rather than the payment of multiple charges with respect to each transmission system included within the region at present the ferc has not mandated the transfer of transmission systems to independent system operators opting instead for the less intrusive functional unbundling approach however the ferc has indicated that independent system operators have the potential to provide regional efficiencies to facilitate economically efficient pricing and to remedy undue discrimination and mitigate market power accordingly the ferc has encouraged the creation of independent system operators see section iv a of order additionally in section iv f of order the ferc set forth certain principles for use in assessing proposals submitted to it concerning the creation of of 3k plr-105859-99 independent system operators these principles include the governance of the operator must be independent of any individual market participant eg transmission systems owners power marketers or end-users and must provide for fair representation the operator and its employees must have no financial interest in the economic_performance of any market participant and the transmission owners must not be empowered to control the operator or dictate its operations although the operator must be accountable as a fiduciary for the assets of the transmission owners in addition the operator must establish strict conflict of interest standards for its employees and must ensure that any contractual arrangements between the operator and market participants are at arm's length the operator must provide open access to transmission at nonpancaked rates pursuant to a single unbundled grid-wide tariff that applies to all eligible users in a nondiscriminatory manner and the operator must have primary responsibility for ensuring the reliability of the transmission grid operations including oversight of maintenance and planning to ensure reliability section iv f continues by providing that the operator must control operation of interconnected transmission facilities within its region the operator must have the authority to identify and relieve congested parts of the system the operator must provide for appropriate management and administration by employing a staff capable of expanding maintaining and operating the transmission system and operating a trade settlement system and energy auction and the operator's pricing policies must be efficient non-discriminatory provide cost_recovery to transmission owners and fairly address system congestion further the operator must coordinate power scheduling with other operators of transmission systems to ensure system reliability pursuant to order the owners which include taxpayer filed a request with the ferc for authorization to establish iso a not-for-profit entity to be organized under state b taxpayer anticipates that so will apply for an exemption from tax under sec_501 or sec_501 of the internal_revenue_code pursuant to the iso agreement taxpayer agreed that it would cede functional control_over its transmission systems to iso as of the transfer date which is the date that the iso can demonstrate that it is functionally able and ready to take over the provision of electricity transmission services transmission systems includes i all networked transmission facilities above kilovolts and ii all networked transformers where the two highest voltages qualify under the voltage criteria of item i above the facilities may also include other facilities that the iso directs the owner s to assign to it subject_to the procedures set forth in the iso agreement the iso agreement identifies the facilities comprising the transmission system to be transferred by the taxpayer and other members of the so owner group under the iso agreement the iso will have the responsibility of i ensuring that transmission services are offered over the transmission system plr-105859-99 on a nondiscriminatory basis ii ensuring the transmission system’s reliability ii complying with the applicable reliability guidelines standards policies rules regulations orders license requirements and all other requirements of the north american electric reliability counsel and of applicable regional reliability councils iv engaging in appropriate planning activities v scheduling and overseeing the maintenance of the transmission system vi controlling the dispatch and curtailments of the transmission system vii directing construction of transmission facilities vill developing monitoring procedures and ix maximizing the revenues derived from the use of the owners’ transmission facilities in addition the so agreement requires the iso board to make written reports to the owners informing them of the activities of the iso and to act in accordance with good utility practice and in conformity with operating procedures established by the so and the owners of the transmission system when operating the system the initial term of the iso agreement is thirty years and may be extended by the agreement of fifty percent or more of the owners each of the owners may withdraw from the iso at any time after five years with certain exceptions permitting early withdrawal significantly the iso agreement states that for so long as an owner is a member of the iso such owner retains all ilegal and equitable titte to the respective properties comprising the transmission system including but not limited to the right to build acquire sell dispose_of or use such properties as security - so long as the exercise of such rights do not impair the reliability of the transmission system moreover each owner is required to physically operate and maintain its transmission system at its own cost and expense the iso agreement authorizes the iso to submit proposed transmission pricing to the ferc for approval the iso however does not guarantee any return of or on taxpayer's or any other owner's investment in the transmission system instead any and all revenues received by the iso are received by it solely as agent for the owners or their designees and are required to be distributed to the owners in accordance with the iso agreement which provides for the distribution of such revenues proportionate to the revenue requirements of each of the owners the rates charged by the so for pul a q ‘ plr-105859-99 use of the transmission system also include an adder that is intended to cover the iso's costs of performing its duties under the iso agreement significantly this adder does not include a profit component the taxpayer makes the following representations in its submission the remaining useful_life of the transmission system over which the taxpayer will cede operational control to the iso is reasonably expected to be in excess of fifty years taxpayer's transmission system is and will continue to be located on land owned by taxpayer or on land with respect to which taxpayer has rights to possession after the transfer date taxpayer's transmission system will be used to transmit its own energy and the energy of other parties the fair_market_value wheeling rates currently authorized by the ferc for_the_use_of the taxpayer's transmission system do not separately state charges for services and for_the_use_of property and it is not anticipated that any future rates authorized by the ferc for the transmission system of the owners will separately state charges for services and for_the_use_of property the taxpayer has requested a ruling that for federal_income_tax purposes the so agreement for the use and operation of the transmission system will be treated as a management_contract courts have long held that the substance of an agreement rather than its form determines its true character as a management_contract lease or other arrangement 82_tc_654 65_tc_1068 according to the tax_court the two primary factors that indicate the existence of a management_contract are control of the venture by the property owner and risk of loss on the property owner amerco t c pincite 84_tc_920 rev'd on other grounds 798_f2d_195 cir meagher v commissioner t c memo in meagher v commissioner t c memo the taxpayers owned a railroad tank car and entered into a management_contract with relco tank lines pursuant to which relco agreed to perform all administrative functions necessary to operate the car including collecting the mileage or per_diem earnings to repair and maintain the car to keep records of the car's operation to insure the car and to use its best efforts to lease the car to shippers railroads or others the taxpayers agreed to pay relco a quarterly fee equal to percent of the gross operating_profit earned by the car and to defend and hold reico harmless from any loss or damage to the car oy plr-105859-99 in order to determine whether the management_contract was in fact a lease the tax_court examined whether the owners of the railroad tank car retained contro over the venture and had the risk of loss with respect to the property concerning the control factor the tax_court in meagher found that although the taxpayers did not directly control the leasing activities of relco they did insert provisions in the agreement requiring relco to keep adequate_records of the car's operation to use its best efforts to lease the car to obtain insurance coverage for the car naming taxpayers as co-beneficiaries and to pay the net_earnings of the car to taxpayers within ninety days after the end of the calendar_quarter the court found that such provisions provided the taxpayers with sufficient control_over the venture to support a conclusion that the agreement was a management_contract concerning the risk of loss factor the court acknowledged that the taxpayers agreed to reimburse relco upon demand for any expenses_incurred by the tank car in excess of a dollar_figure reserve and to defend indemnify and hold reico harmless from and against all risk of loss or damage to the tank car as well as all claims damage expenses or liabilities incurred by or asserted against relco as a result of the operation possession contro or use of the tank car consequently the court also found that the taxpayers’ risk of loss was sufficient to support a finding that the transaction was a management_contract an analysis of the above factors indicates that under the iso agreement taxpayer retains sufficient control and risk of loss over its transmission system for the iso agreement to be treated as a management_contract concerning the control factor certain provisions of the iso agreement indicate that taxpayer retains contro over its properties and facilities with respect to its transmission system these provisions require the iso to i maximize transmission revenue ii maintain adequate_records in order to comply with applicable federal and state regulatory requirements and to permit inspection of its books by the owners including taxpayer iii collect and and remit monthly to the owners including taxpayer the revenue received by it from users of the transmission system and to provide quarterly reports to the owners including taxpayer of the iso and annual written reports concerning the risk of loss factor we note that there is no provision in the so agreement that shifts the risk of loss with respect to the taxpayer's transmission system to iso as owner of the properties and facilities that comprise its transmission system taxpayer remains ultimately responsible for all operating and maintenance_costs any losses_incurred in operating the transmission system are solely for the as the above contractual provisions indicate iso has not account of the taxpayer guaranteed taxpayer any return of or on its investment in its transmission system under these provisions so merely collects revenues from the users of the transmission system as agent for the taxpayer and the other owners and then remits the revenue to the taxpayer and the other owners the taxpayer will receive an amount from the operation of its transmission system that is not fixed like rent but instead will vary directly in proportion to the profitability of the transmission system iso will receive only an amount sufficient to cover its costs without regard to the ye plr-105859-99 profitability of the taxpayer's transmission system consequently the taxpayer retains the risk that operating its transmission system will result in an operating loss further the ability of a property owner to terminate the user's right to use and the ability of an owner to sell or assign property possess the property is indicative of a management_contract see nigh v commissioner t c memo without the user's consent is also indicative of a management_contract see amerco t c pincite in this case taxpayer retains the unilateral right to terminate its arrangement with iso at any time after an initial 5-year period provided proper notice is given and such termination does not interfere with the transmission system of the remaining iso owners and to sell or mortgage its transmission system at any time without the consent of the iso although the consent of the ferc may be necessary such termination sale and mortgage rights are consistent with a management_contract as owner of its transmission system any increase or decrease in the value of that system will accrue to the taxpayer not to iso sec_7701 of the code provides that a contract which purports to be a service_contract shall be treated as a lease of property if such contract is properly treated as a lease taking into account all relevant factors including whether or not-- a the service_recipient is in physical possession of the’ property b the service_recipient controls the property c the service_recipient has a significant economic or possessory interest in the property d the service provider does not bear any risk of substantially diminished receipts or substantially increased expenditures if there is nonperformance under the contract e the service provider does not use the property concurrently to provide significant services to entities unrelated to the service_recipient and f the total_contract_price does not substantially exceed the rental value of the property for the contract period sec_7701 sets forth rules for determining whether an entity is properly characterized as a lessor or a service provider with respect to its property in the instant case the taxpayer is a service_recipient with respect to its transmission system therefore sec_7701 is not applicable however the case law and the legislative_history to sec_7701 are helpful for determining the proper characterization of this transaction sec_7701 was added to the code by the tax_reform_act_of_1984 the legislative_history indicates that although each factor must be considered some factors may be more significant than others in the context of the entire transaction see s rpt no cong 2d sess h_r rep no cong sess for instance example in the house report specifically references the control and risk of loss tests for determining if a transaction structured as a management_contract is in example e a tax-exempt_entity owned section-8-assisted low-income_housing projects e sold the property to t a partnership of taxable persons in order to ensure that the purposes of the section in fact a lease s plr-105859-99 housing program are fulfilled t retained e to manage the property under a long-term management_contract pursuant to which e continued to perform many of the same managerial and administrative functions that it performed before the sale t however exercised a degree of control_over e's activities because the management_contract required e to keep records of operations use its best efforts to lease the property and to pay net_earnings to t within a reasonable period e was compensated by a fee determined on an arm’s length basis t bore the risk that the property would decline in value and that the property would be lost or destroyed e does not have an option to repurchase the property example states that the mere fact that e a tax-exempt_entity continues to control the maintenance and operation of the property under a management_contract does not provide a basis for treating the arrangement as a lease however example also notes that the bill leaves open the possibility that an arrangement structured as a management_contract could be treated as a lease under which the tax-exempt_entity provides services to third parties for its own benefit under present law example specifically cites to mcnabb v commissioner ustc w d wash meagher v commissioner supra h_r rep no supra pincite see also s prt senate print 98th cong 2d sess example in our view the relationship of the parties under the iso agreement is consistent with the control and risk of loss analysis in example above we note that this transaction is designed to accord with the desire of the ferc as expressed in order to provide for the functional unbundling of electric power through the creation of independent system operators moreover there is no indication that iso will be providing services to third parties for its own benefit since it will be subject_to the regulation of the ferc and it is contractually bound to a custodial trust relationship to the taxpayer has been organized as a not-for-profit corporation and must remit all amounts collected above its own costs to the taxpayer as well as the other owners further the rights and responsibilities of the parties are consistent with the control and risk of loss factors set forth by case law for concluding that a transaction is in fact a management_contract we therefore conclude that the iso agreement between the taxpayer and iso for the use and operation of the taxpayer's transmission system will be considered a management_contract for federal_income_tax purposes yd plr-105859-99 it has no force or effect with respect to any other owner who is no opinion is expressed or implied by this office concerning the correctness of the representations made by the taxpayer this tuling is directed only to the taxpayer who requested it involved with the iso sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayer for the taxable_year in which the transaction covered by this ruling letter occurs in accordance with the power_of_attorney on file we are sending copies of this letter to the taxpayer's authorized representative assistant chief_counsel income_tax accounting by obert m cagéy senior technician reviewer cc ys
